,
                                                                     .~
                            . . . . ..



                                                                 .


        OFFICE OF THE ATTORNEY GENERAL           OF TEXAS
                         AUSTIN



]:oaorablef!.T. Dribble”
CGWty      izttGl%iy,
Jmla county
(xll&th~r;e
       ite, Texas
near    Sirs




                                              itll.eUire   end




                                    then con the County Attorney,
                            County Clerk
                            County Judge
       aske a eharse apsinst tho County for their regular
       miodmeanor feceslike cases end op;roVed by the
       Comnfssioners aourt under t:k.atLu% is ahar@+able
       under and oan logally .aol.loat
                                     tha 88x8 thet way
       your log,alopi,nionio r-.nntadr. . ”
                                                _   :,.




nonorable A. T. 'Fribble, page'2


                ..'
           Yills County, TOXCS, 00s 3 populatloh of loss than
tmnty thousand.(20,COO) lnhabltsnts 6caordlnS to tho 1940
Federal hV3US,   8Q(f ita OOWIty OffioeSa. ax6 cOqmnS6ted on
a fee basis.
          Said Senata Bill 44,.6non(!othit? things, ohongys
the cl6ssiPla3tlon of a juvenile ~rooeodln~ Srorrthat OS a
orluinal noturs to thot of a aivil 0866.'
          Z6 bave csrefu&ly oxmilned CInato .Bill 44 atid~TOUSC
~113.830 of the 40th Leglslaturo of Tcxns and find that neither
of thaz author168 the county to pay esy r68S to any officers
tar their servfaes lr'juvenilo oag6s.
                     .
          Article 6124; vernon~sA6nototed Texas Civil 3t6tutes
authorSxes the aouctf.frozn?ihich 6 6610 tima 16 oo~vlttaa to .'
any State txalntnF school to pay to tbe officer coriveylng8ucb male
child to any State training,sohool tho actual treveling 6x~onseo
of such officer and child end .f~v6~~dollers(:$S.OO)additional.
          Artlcle.bl36, VerncWs Annotated T2ies.Civil Statutea,
authorizesthe aounty fro% whiah a girl juvonilc .ls aomitted to
the Qirls* Tralning.Sahool to pay'the actual and .neoessaryex-
penses of the party aonvepiap.aridthe &lrl~oonveged.~ This
atstute.further provldes.the court shall desi968t.esome reputa-
ble womm to oonvey the CgUl to th6 lastltutlon.
          Opinion Eo..O-5602 of this department, a oogy of rhlch
ia onolosad herewith, ep6olrloally pasces'on o ,poltiooof'your
request fo*.opinlon 3nd spaaifically holds that S. 6. 44,.svpra,
does not authorize  the county to pa: eny $%ba-to any officelsOf~
the ~oounty uourt for their services in juvenile a38es. X6 con-
firm the holdlag.                .:
          Llke~lae, It la our'further opinkm that B. FL 63C,
Wpra, does not authorize'the county to pay any fees to officer3
of the oounty oourt for their aervioos in .juvGmile cd8es.




                                                                :
   Honarable A. -T. Pribble, pose 3
:. _


             ?:etherefore holdr

             1. Koither S. B. 44~nor B, 13. 630, supre,
   authorizes the ~county to pay any fees to any offioere     .
   ot the county court for their services In juvenile
   CQSBQ.
                 There -Is no authority under whiah oouoty
   judpes ookty~attornsys and oounty clerks oen collect
   If& &om. the county in juvmila cases. (Forzerly and
   @Or to the enaot2ent or S. B. 44, supra, aounty judces
   mm   entftled to collect a three (,3.00) dollar $rlaL
   fee in juvenile oases under Article 1062, V:A. C. C. P.,
   es II_arirz.inel
                 case tri,edand rinrlly dhposed of-by the
   00,urt. See opinion x0. o-917 or this aepertreot, dated
  June 14th, 1939, 8 oopy or whioh is enclosed. Ilowevar,
   thle opinion 1s now no longer ap;?licable8s the I.e&is-
   loture in s. B. 4?, supra, in 1943, chongad the alassifid
   oetion or juvenile Oa8ia from oridnal oases to civil
   oasss.)
  .-                              l


             3.. The sheriff or other ofrfaer conveylne.a
  nelo child to any State trelning school is entltled to
   oolloct from the comittlng oounty the a&-ml treveling~
   expens:~s0r such orriO?r and cbfld epd rive dollerq ($5.00)
  edd5tlcnaf.,                                   .,.
             4. Actuel end’neaeasary eqmnsee of the perty
   conveying a ~gir1 comittad t:.the Girls’ Troininp,Sohool
   end of the p,irloonveyod should be psid by the oouuty
   from l+hichthe girl lo conwitted to the pereon oonveying
   the girl. Art.  5136, Dupre, furthor provide8 thet the
   court’shell desi(mste aorpereputtrble:aoaanan
                                              to convey the
   girl to tho Inst5~tutlon.

                                      Your8 VdlFYtruly




   ‘38’:zd
   mol.